Citation Nr: 0213208	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 10 percent rating for deep 
somatic pain secondary to a surgical incision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which assigned a 10 percent initial rating for deep 
somatic pain of the right flank secondary to a surgical 
incision after granting compensation for this disability 
under 38 U.S.C.A. § 1151.  The case was remanded in May 2001 
for further development.  The case was returned to the Board 
in August 2002.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.  

2.  The veteran has deep somatic pain secondary to a surgical 
incision but the surgical scar is asymptomatic and productive 
of no functional impairment; the deep somatic pain does not 
result in limitation of motion of the spine; and there is no 
impairment of the spinal muscles.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for deep somatic pain secondary to a surgical 
incision are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5291 and 5292, § 
4.73, Diagnostic Code 5320, § 4.118, Diagnostic Codes 7803-
7804 (2001); 67 Fed. Reg. 49,590 - 49,599 (2002), to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  In addition, 
a letter was sent to the veteran and his representative in 
June 2000 informing them of the VCAA, the information 
required from the veteran to enable the RO to obtain 
additional information and evidence in support of his claim, 
and the assistance that VA would provide in obtaining 
evidence and information in support of the claim.  The record 
also reflects that the RO has obtained pertinent treatment 
records and provided the veteran with appropriate 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.


In sum, the facts relevant to this claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the 
veteran's claim. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the disability at issue.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes. 

The discharge summary of VA hospitalization in October 1997 
reveals that the veteran underwent right renal exploration 
and cystic cortication.  He was doing well when he was 
discharged on the third postoperative day.  The operative 
report reflects that a flank incision was made approximately 
15 centimeters (cms.) long extending over the 12th rib.  The 
rib was divided and entrance was made through the latissimus 
dorsi and serratus posterior muscles.  

On file are VA outpatient treatment (VAOPT) records from 1997 
to 2001.  In late October 1997 the veteran complained of 
incisional and right lower quadrant discomfort.  His incision 
was healed, clear, and dry.  In December 1997 there was no 
improvement in his right lower quadrant pain but he had no 
incisional pain.  Later that month it was noted that he had 
had right-sided abdominal pain since his surgery.  In January 
1998 he had incisional pain radiating from the flank to the 
abdomen.  He had slight tenderness of his abdomen to 
palpation and incisional tenderness to deep palpation.  The 
assessment was that a neuroma was the possible cause of his 
flank pain.  A nerve block at the 12th thoracic nerve, on the 
right side, was recommended.  In March 1998 there was an 
assessment of probable nerve entrapment due to the incision.  
In April 1998 he reported that his incisional pain became 
worse after a nerve block and was now characterized as a 
sharp constant pain localized to the flank but which radiated 
to the right suprapubic region and was aggravated by lifting 
and moving.  The assessment was right subcostal neuralgia.  
In July 1998 he reported that he maintained a significant 
proportion of his daily exercise but had to tolerate a 
significant amount of pain and performance deficit.  It was 
felt that he was acutely distressed by his pain and its 
impact on his activities.  He had remained relatively 
functional with his pain but at great cost and was only 
minimally interested in assistance with the psychosocial 
sequelae of his pain.  

Records from Dr. Banbrah from 1993 to 1999 do not reflect 
treatment or evaluation of the veteran's incisional scar or 
any pain resulting therefrom.  

Dr. Doherty evaluated the veteran in January 1999 to 
determine if his residual right flank pain was related to VA 
surgery in October 1997.  After the surgery he had persistent 
pain along the incision despite healing of the scar.  The 
pain seemed to be getting worse.  It radiated from the 
thoracic spine around his flank to his groin and it was a 
constant deep tearing pain.  There was no dysesthesia to 
light touch and no numbness of the skin.  Rolling onto his 
right side while sleeping intensified the pain.  Bending to 
the right caused a tearing pain deep in his muscles.  The 
pain was aggravated by any twisting or bending.  He denied 
any focal weakness, numbness or problems with balance, 
coordination, gait or sphincter dysfunction.  

On examination the veteran's gait, including heel, toe, and 
tandem walking, was normal and symmetric.  Romberg's test was 
negative.  His thoracic and lumbar spinal areas were 
nontender and with full range of motion.  Straight leg 
raising was negative, bilaterally.  Upper and lower extremity 
strength and coordination were normal and symmetric 
throughout.  Sensory testing was symmetric and intact to all 
modalities.  Deep tendon reflexes were 3/5 throughout and 
plantar responses were down going, bilaterally.  There was a 
long right flank incision extending along the lower ribs from 
the thoracic spine, around to the anterior axillary line on 
the right.  Under the scar there seemed to be a muscle defect 
and atrophy.  There was some numbness to light tough and pin 
prick along the upper edge of the incision, although 
temperature sensation actually seemed to be increased in that 
area.  It was felt that his persistent pain was predominantly 
deep and somatic in nature and appeared to be more due to 
muscle injury under the incision rather than superficial 
nerve damage.  Superficial nerve damage would give more 
burning and tingling along the skin, along the incision, 
especially to touch but he did not experience this.  

Rather, the description of the pain as deeper and tearing, 
especially with movement, suggested a somatic or muscular 
origin.  However, a review of the anatomy indicated that the 
surgical incision might have damaged some of the deeper 
subcostal nerves, especially T12 which traversed the muscles 
in the area of the incision.  Also, pain along the T12 
subcostal nerve would radiate from the spine under the ribs 
around to the abdomen in the distribution that the veteran 
described.  Any entrapment neuropathy in the incision, on the 
other hand, would cause more of the superficial dysesthetic 
pain described above.  The physician questioned whether the 
pain was due to a partial "dehissence" of the muscle 
closure, i. e., due to the apparent gap in the muscle closure 
under the incision.  It was difficult to determine how this 
could be evaluated further without actual surgical 
exploration but electromyographic testing of muscles along 
the incision might be done to determine whether the damage 
was muscular or neurogenic, and magnetic resonance imaging of 
the abdominal wall was another possibility.  It was 
recommended that he continue pain management.  

On VA psychiatric examination in March 2001 the veteran 
reported having significant residual pain from his 1997 VA 
surgery and stated the VA physicians had admitted cutting the 
"wrong nerves" at that time.  

On VA examination in March 1999 the veteran complained of 
intractable right flank pain.  His pain was without 
aggravation but was accentuated with twisting movements to 
either side, with a sharp pulling pain inside the incisional 
area.  The pain had increased in intensity despite pain 
management and medication.  He did not now take medication 
and reported that bending on the right side aggravated the 
pain.  Only lying on his left side relieved it and he had 
associated nocturnal symptoms.  

On examination there was a long right flank incisional scar, 
oblique in alignment, starting 6 cms. to the right of the 
midline at the level of L1 and extending obliquely to the 
proximal margin of the anterior abdominal wall just past the 
medial axillary line to the anterior boarder of the right 
iliac crest.  The scar was 23.2 cms. in length.  He denied 
having any numbness or tingling sensation along or within the 
medial surrounding areas of the incision.  He did complain of 
deep sensation of pain extending within 3 cms., along the 
incisional line that was deep in nature and which radiated 
down to the right inguinal region.  His posture and gait were 
normal, with good heel to toe progression.  There was no 
antalgia.  The incisional scar was well-healed and not 
adherent to underlying tissues, but there appeared to be a 
muscle defect and atrophy along the proximal and medial 
position of the incision with attendant mild depression.  
Sensation was intact to light touch, pin prick, deep pain 
sensation, and temperature sensation.  Lumbar lordosis was 
well preserved.  There was no actual defect of the paraspinal 
muscles along the spine.  The abdominal and intercostal 
muscle movements appeared intact.  The diagnosis was deep 
somatic pain of the right flank secondary to surgical 
incision.  The examiner opined that the pain might be deep 
somatic pain relating to the surgery due to muscle and nerve 
damage, pain that was psychogenic in origin, or myofascial 
pain syndrome.  It was doubted that the subcostal nerve of 
transection was light enough to form a neuroma since this 
involved deep pain, especially when the superficial sensory 
examination was within normal limits.  

In a statement received in July 2000 Dr. Palma stated that 
that he had not treated the veteran but in June 1998 he had 
evaluated the veteran for incessant pain of the right flank 
and back because VA surgeons had wanted to surgically explore 
the right flank area.  The physician felt that the veteran 
had 12th nerve entrapment causing pain and that conservative 
treatment at a pain clinic would be more appropriate than 
further surgery.  However, despite treatment, the pain had 
persisted and he was thus re-evaluated in January 2000 and 
again the physician had indicated that he was not certain 
that further surgery would be beneficial and advised against 
surgery.  It was felt that the veteran had a significant 
disability such that he was very frustrated and desperate 
because of his impaired ability to live a normal life.  

On VA neurological examination in March 2000 the veteran 
reported that his right flank pain increased on any movement 
or if anything touched that area.  He indicated that he was 
unable to fasten his pants because they would touch that 
area, causing pain.  He had a sensation of intra-abdominal 
tearing.  Past injections of analgesics into his spine had 
provided no benefit and injections along the scar had given 
only a transient benefit.  He reported that the scar itself 
was not tender.  Rather, the pain was in his flank and 
somewhat anterior and increased on lifting and twisting.  

On examination the veteran had normal motion of the lumbar 
and thoracic segments of his spine.  Power, tone, and bulk 
were normal in all tested muscle groups.  Sensory examination 
was normal and the scar was nontender.  It was approximately 
14 inches in length and ran laterally in the anterior and 
posterior direction.  

In response to questions posed in the May 2001 remand, the 
examiner reported that there was no loss of deep fascia or 
muscle and no impairment of the muscles of the veteran's 
back.  There was no evidence of loss of power or lower 
threshold of fatigue or lateral and posterior back muscles.  
Palpation showed no differentiation between the lateral and 
posterior back muscles with respect to deep fascia and muscle 
substance.  There was no fatigue on repetitive strength 
testing.  There was no history or evidence on examination of 
abnormal swelling or hardening of muscles on contraction.  
Sense of strength, endurance, and coordinated movement showed 
no evidence of impaired function.  There was no evidence of 
atrophy of the back muscles.  There was normal range of 
motion of the thoracic spine.  There was no evidence on 
examination of weakened movement, excessive fatigability, 
incoordination or pain in the thoracic spine.  With respect 
to dysfunction from flare-ups after repeated use, there were 
no complaints of the thoracic spine, rather his complaints 
were "more anterior and lateral."  There was no evidence of 
weakened movement, excessive fatigability, incoordination or 
pain on use of the lumbar spine.  The impression was that the 
veteran had pain at the post-surgical site but there was no 
evidence of a neurological disorder and no evidence that the 
scar was sensitive.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001). 

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The evaluation of the 
same disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The veteran has appealed the rating decision assigning an 
initial rating of 10 percent for the disorder at issue, 
effective May 20, 1998.  The rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.) is not applicable to 
the assignment of an initial rating for a disability 
following an initial award compensation for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has evaluated the disability by analogy to a tender 
and painful scar under Diagnostic Code 7804.  

The veteran acknowledges and the evidence consistently shows 
that the incisional scar is not productive of any symptoms or 
functional impairment.  It is not disabling under the 
criteria in effect when the veteran's claim was filed or the 
criteria which became effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 - 49,599 (2002), to be codified at 38 C.F.R. 
§ 4.118.   

The veteran is service-connected for deep somatic pain and it 
is this deep somatic pain which he claims is more than 10 
percent disabling.

Dr. Doherty suggested three possible etiologies for the 
veteran's deep pain.  First, she suggested that there might 
have been damage to the right 12th subcostal nerve.  However, 
the 1999 VA examiner doubted that any transection of that 
nerve would have caused a neuroma giving rise to the 
veteran's pain.  Secondly, Dr. Doherty suggested that there 
might be nerve entrapment.  As to this, Dr. Palma also felt 
there might be nerve entrapment; however, the 2000 VA 
examiner felt that there was no neurological disorder.  
Thirdly, Dr. Doherty suggested there might be some failure of 
closing of the muscle tissue at the surgical site.  While 
electrodiagnostic testing would not be helpful in verifying 
muscular pathology as the cause of the pain, it appears that 
this is the most likely cause of the pain.  

The veteran's representative contends that the rating should 
be under Diagnostic Code 5320 for a spinal muscle injury 
which provides for a 10 percent rating for a moderate injury 
of the muscles of the cervical and thoracic region and a 20 
percent rating for a moderate injury of the muscles of the 
lumbar region.  A 20 percent rating is warranted for a 
moderately severe injury of the muscles of the cervical and 
thoracic region and 40 percent is warranted if the moderately 
severe injury is to the muscles of the lumbar region.  
However, the recent March 2000 VA examination found no 
functional impairment which can be attributable to a muscle 
injury.  

In sum, despite suggestions by private physicians that the 
pain is due either to some form of neurological pathology, 
e.g., neuroma or entrapment of a nerve, or muscular 
pathology, e.g., loss of muscle substance or severance of 
muscle tissue, the later evidence shows that this was not the 
case.  In any event, the functional impairment resulting from 
the deep somatic pain does not more nearly approximate the 
criteria for a higher evaluation than those for a 10 percent 
evaluation.  The veteran has no muscle impairment and the 
pain is not in the area of the spine and does not limit 
motion of the spine.  

With respect to the allegation in the Informal Hearing 
Presentation that the March 2002 VA examination was 
inadequate because the examiner did not review the claim 
file, the report of that examination states that "[t]he 
service file was reviewed."  While not clearly stated, it is 
obvious that by the "service file" it was meant that the 
claims file was reviewed since it was also stated that the 
2001 Board remand was reviewed and that remand is in the 
claim file.  The Board has found the report of this 
examination to be adequate for rating purposes.

Lastly, consideration has been given to assigning staged 
ratings; however, as explained above, the currently assigned 
rating is appropriate.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for this disability.  In addition, the 
manifestations of the disability are consistent with the 
assigned 10 percent rating.  In sum there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted. 





ORDER

An initial rating in excess of 10 percent for deep somatic 
pain secondary to a surgical incision is denied.  


______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

